MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                         FILED
this Memorandum Decision shall not be                                Oct 26 2017, 9:50 am

regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
court except for the purpose of establishing                            Court of Appeals
                                                                          and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ryan Remling,                                            October 26, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         82A01-1705-CR-1063
        v.                                               Appeal from the Vanderburgh
                                                         Circuit Court
State of Indiana,                                        The Honorable David D. Kiely,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Michael J. Cox,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         82C01-1612-F1-6975



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017      Page 1 of 27
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Ryan A. Remling (Remling), appeals his conviction for

      four Counts of Level 1 felony child molesting, Ind. Code § 35-42-4-3(a)(1).


[2]   We affirm.


                                                   ISSUES
[3]   Remling raises two issues on appeal, which we restate as follows:

      (1) Whether the trial court erred in permitting the State to amend the charging

      Information after a jury trial had commenced; and

      (2) Whether Remling knowingly, intelligently, and voluntarily waived his right

      to counsel.


                      FACTS AND PROCEDURAL HISTORY
[4]   A.S. was born on November 19, 2011. She lives with her parents and four

      siblings in Evansville, Vanderburgh County, Indiana. In the latter part of 2016,

      A.S.’s sixteen-year-old sister, E.S., met twenty-four-year-old Remling at a

      church function and subsequently began communicating with him through

      social media. Remling was interested in pursuing a relationship with E.S., and

      he began spending time at her family’s home. At the time, Remling did not

      have his own means of transportation, so E.S. and A.S.’s father arranged to

      drive Remling to work in exchange for Remling’s assistance with various tasks

      around the house. Because Remling’s employment through a professional

      cleaning service required him to work unusual hours, it was not uncommon for

      him to spend the night on the family’s couch.
      Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 2 of 27
[5]   On November 30, 2016, Remling babysat five-year-old A.S. for a few hours

      while her parents were out of the house. That evening, when E.S. arrived home

      from church, she observed that her mother and A.S. were watching television in

      the living room while Remling was preparing dinner in the kitchen. E.S. went

      into the kitchen and asked Remling if she could borrow his cell phone in order

      to access her Facebook account. With Remling’s permission, E.S. picked the

      phone up off the table, at which time a notification appeared on the phone

      indicating that a video had just been saved. “[B]eing nosey,” E.S. watched the

      video, which she described as depicting Remling “forcing my little sister [i.e.,

      A.S.] to do sexual acts on him.” (Tr. Vol. III, p. 30). After viewing the

      recording, E.S. locked herself in the bathroom and called her father, who, after

      hearing about the video, instructed E.S. to call the police. Concerned about

      preserving the video, E.S. forwarded it from Remling’s phone to her Facebook

      account. As she was doing so, another notification appeared indicating that

      another video had completed saving. E.S. watched the second video and,

      again, observed Remling engaging in sexual conduct with five-year-old A.S.

      Like the first video, E.S. forwarded the second recording to her Facebook

      account “so that [she] had proof.” (Tr. Vol. III, p. 31).


[6]   When E.S. emerged from the restroom, she ushered her mother and siblings

      into a bedroom and locked the door, informing her mother that she had

      discovered “videos that were very inappropriate.” (Tr. Vol. III, p. 32).

      Meanwhile, Remling “kept trying to talk to me, I told him to stay away from

      me, not to say anything to me, to leave me alone and that he needed to leave.”


      Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 3 of 27
      (Tr. Vol. III, p. 31). Remling, however, continuously knocked on the bedroom

      door, begging to talk to E.S. and apologizing “for whatever [he] did.” (Tr. Vol.

      III, p. 31). The Evansville Police Department arrived a short time later and

      arrested Remling. Immediately after Remling’s arrest, A.S. participated in a

      forensic child interview, during which she identified Remling as having

      perpetrated acts of molestation against her.


[7]   During the police investigation, Remling’s cell phone and his laptop were

      seized and inspected by a cybercrimes investigator. Three recordings were

      retrieved from Remling’s cell phone, despite Remling’s attempt to delete them,

      which were consistent with the molestation allegations against A.S. In

      addition, two videos were recovered from Remling’s laptop, where they had

      been stored in a file dedicated for pornography, which also depicted acts of

      molestation against A.S. Specifically, the first video was taken on November

      30, 2016, at 5:15 p.m. and lasted two minutes and seven seconds; it “shows a

      hand[,] and the subject spreads the labia of [a prepubescent] female and then

      exposing her vagina opening then the subject digitally penetrating the female’s

      anus . . . with his small finger.” (Tr. Vol. III, p. 68). The second video was also

      taken on November 30, 2016, at 6:03 p.m. and is forty-one seconds long; “[i]t

      shows a female child performing fellatio on an adult male.” (Tr. Vol. III, p.

      73). The third video was taken fifty-seven seconds after the second video and is

      one minute in length; “[i]t shows a . . . child performing fellatio on a male

      subject again.” (Tr. Vol. III, p. 76). The fourth video was recorded on

      November 17, 2016, at 5:18 p.m. and is two minutes and thirty seconds in


      Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 4 of 27
      length; it “shows a prepubescent female and it appears she’s sitting on the lap of

      the subject . . . , again the subject spreads the labia of the female and then

      digitally penetrates her labia.” (Tr. Vol. III, p. 79). Finally, the fifth video was

      recorded on November 25, 2016, and is one minute and six seconds in length;

      “[i]t shows again a prepubescent female, it appears she’s sitting on a brown

      piece of furniture, subject’s hand is seen spreading the female’s labia exposing

      her vaginal opening and then the subject digitally penetrates her labia vagina

      [sic].” (Tr. Vol. III, pp. 81-82). In one of the videos, the “voice of a small

      child” can be heard saying “please stop it.” (Tr. Vol. III, p. 122).


[8]   Although Remling’s face was not clearly visible in these videos retrieved from

      his phone and laptop, his clothing and distinguishing scars/scabs were

      consistent with those of the suspect observed in the recordings. When his

      apartment was searched, police discovered a garbage bag containing “[a] whole

      bunch of [children’s] panties,” some of which were consistent with the size and

      design worn by A.S. (Tr. Vol. III, p. 53). During Remling’s police interview,

      he initially denied any wrongdoing before stating that “he didn’t remember

      doing anything like that.” (Tr. Vol. III, p. 87). When asked whether officers

      would discover any other evidence, Remling replied, “I sure as hell hope not.”

      (Tr. Vol. III, p. 88).


[9]   On December 2, 2016, the State filed an Information, charging Remling with

      four Counts of child molesting as Level 1 felonies, I.C. § 35-42-4-3(a)(1).

      Specifically, the Information alleged that, on four separate occasions, Remling,

      “a person of at least twenty-one (21) years of age, did submit to other sexual

      Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 5 of 27
       conduct as defined in Indiana Code Section 35-31.5-2-221.5[ 1] with [A.S.], a

       child under the age of fourteen years (14), to-wit: November 19, 2011.”

       (Appellant’s Conf. App. Vol. II, p. 14).


[10]   On March 20-21, 2017, the trial court conducted a jury trial. Prior to voir dire,

       the State moved to amend the charging Information to track the statutory

       language for each of the four Counts of child molesting, such that Remling was

       alleged to have “performed or submit[ted] to other sexual conduct, rather than

       just[] submit[ted] to.” (Tr. Vol. III, p. 5). Remling did not object based on the

       change being “an accurate statement of the statute.” (Tr. Vol. III, p. 6).

       Accordingly, the trial court permitted the change. Thereafter, a jury panel was

       selected. Following the State’s first witness, the State again moved to amend

       the charging Information. The State explained that upon review of the

       Information, it discovered that “the knowing and intentional element as

       required by statute was left out of the form of the [I]nformation that is pursuant

       to the statute.” (Tr. Vol. III, p. 41). Based on the fact that “a jury has already

       been seated, jeopardy has attached,” Remling objected to the amendment as

       being “a material change.” (Tr. Vol. III, p. 41). The trial court found the

       change to be one of form rather than substance and allowed the amendment of

       the Information to include the requisite element of the defendant’s mental state




       1
         “‘Other sexual conduct’ means an act involving: (1) a sex organ of one (1) person and the mouth or anus
       of another person; or (2) the penetration of the sex organ or anus of a person by an object.” I.C. § 35-31.5-2-
       221.5.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017            Page 6 of 27
       in each of the four Counts. As a result, Remling moved for a mistrial and a

       continuance, both of which the trial court denied. The jury trial proceeded.


[11]   At the close of the evidence, Remling informed the court that he wished to

       proceed pro se in order to deliver his own closing argument. The trial court

       advised Remling of the perils of self-representation; nevertheless, Remling

       insisted that he did not want the assistance of counsel in making his final

       argument. The trial court granted Remling’s request and appointed Remling’s

       previously acting attorney as standby counsel. Following closing arguments,

       the jury returned a guilty verdict on all Counts, and the trial court entered a

       judgment of conviction on the same. At this point, Remling again moved for a

       mistrial, contending that his “case was not handled properly at all. I want a

       new judge, I want a new lawyer, I want people who know what they’re doing.”

       (Tr. Vol. III, p. 198). The trial court denied Remling’s motion.


[12]   On April 20, 2017, the trial court held a sentencing hearing. The trial court

       imposed a twenty-five-year sentence for each of the four Counts, with Counts I

       and II to run concurrently with each other and Counts III and IV to run

       consecutively to Counts I and II and to each other. Thus, Remling received an

       aggregate, fully executed sentence of seventy-five years.


[13]   Remling now appeals. Additional facts will be provided as necessary.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 7 of 27
                               DISCUSSION AND DECISION
                                         I. Amendment of Information

[14]   Remling claims that the trial court erroneously permitted the State to amend the

       charging Information. Following the State’s first witness, the State moved to

       amend the Information to add the “knowingly or intentionally” language

       required by statute for a child molesting charge. I.C. § 35-42-4-3(a). It is well

       established that “[t]he purpose of a charging information is to advise the

       accused of the particular offense charged so that he can prepare a defense and

       so that he can be protected from being twice placed in jeopardy for the same

       offense.” Truax v. State, 856 N.E.2d 116, 123 (Ind. Ct. App. 2006) (citations

       omitted). Thus, a charging information must “be in writing and allege the

       commission of an offense by ‘[s]etting forth the nature and elements of the

       offense charged in plain and concise language without unnecessary repetition.’

       The information should state the offense in the language of the statute or in

       words that convey a similar meaning.” Id. (quoting I.C. § 35-34-1-2(a)(4)).


[15]   Pursuant to Indiana Code section 35-34-1-5, “[a] charging information may be

       amended at various stages of a prosecution, depending on whether the

       amendment is to the form or to the substance of the original information.”

       Erkins v. State, 13 N.E.3d 400, 405 (Ind. 2014). The statute specifically provides

       that an information “may be amended on motion by the prosecuting attorney at

       any time because of any immaterial defect.” I.C. § 35-34-1-5(a). Immaterial

       defects may include, in part, spelling and grammatical errors; the misjoinder of

       parties; the failure to state the time or place of the offense where such

       Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 8 of 27
       information is not of the essence of the offense; or “any other defect which does

       not prejudice the substantial rights of the defendant.” I.C. § 35-34-1-

       5(a)(1),(2),(7),(9). On the other hand, an information “may be amended in

       matters of substance . . . by the prosecuting attorney, upon giving written notice

       to the defendant at any time” up to thirty days prior to the omnibus date where

       the defendant is charged with a felony or “before the commencement of trial”

       “if the amendment does not prejudice the substantial rights of the defendant.”

       I.C. § 35-34-1-5(b)(1)-(2). Furthermore, “[u]pon motion of the prosecuting

       attorney, the court may, at any time before, during, or after the trial, permit an

       amendment to the . . . information in respect to any defect, imperfection, or

       omission in form which does not prejudice the substantial rights of the

       defendant.” I.C. § 35-34-1-5(c).


[16]   In sum, “[a]n amendment of substance is not permissible after trial has

       commenced.” Blythe v. State, 14 N.E.3d 823, 828 (Ind. Ct. App. 2014). After

       trial has begun, only amendments to fix defects, imperfections, or omission in

       form are permitted, so long as the substantial rights of the defendant are not

       prejudiced. Id. Here, Remling contends that the addition of the mental element

       constituted a substantive change and, therefore, was an improper amendment

       after the commencement of trial. He insists that the State omitted an essential

       element from the Information, and he could not have been convicted as

       charged. Thus, he argues that the amendment was substantive because it “was

       ‘essential to making a valid charge of the crime.’” (Appellant’s Br. p. 16).




       Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 9 of 27
[17]   Whether an amendment is substantive or one of form is a matter of law, which

       our court reviews de novo. Blythe, 14 N.E.3d at 829.


               [A]n amendment is one of form, not substance, if both (a) a
               defense under the original information would be equally
               available after the amendment, and (b) the accused’s evidence
               would apply equally to the information in either form. And an
               amendment is one of substance only if it is essential to making a
               valid charge of the crime.


       Id. (quoting Fajardo v. State, 859 N.E.2d 1201, 1207 (Ind. 2007)). Because an

       amendment of form is permissible only if it does not prejudice a defendant’s

       substantial rights, we note that “[a] defendant’s substantial rights include a right

       to sufficient notice and an opportunity to be heard regarding the charge; and, if

       the amendment does not affect any particular defense or change the positions of

       either of the parties, it does not violate these rights.” Id. (internal quotation

       marks omitted) (quoting Erkins, 13 N.E.3d at 405). “Ultimately, the question is

       whether the defendant had a reasonable opportunity to prepare for and defend

       against the charges.” Id. (quoting Erkins, 13 N.E.3d at 405).


[18]   In Brown v. State, 912 N.E.2d 881, 887 (Ind. Ct. App. 2009), trans. denied, the

       defendant challenged a trial court’s ruling to allow the State to amend the

       charging information “[t]wo days after the start of trial . . . to add language

       regarding intent” to one of the charges. Specifically, the defendant’s original

       charge of “knowingly or intentionally possess[ing] a picture, [etc.] that depicts

       or describes sexual conduct by a child who is less than sixteen (16) years of age”

       was amended to state that the defendant had “knowingly or intentionally

       Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 10 of 27
       possess[ed] a picture, [etc.] that depicts or describes sexual conduct by a child

       who is less than sixteen (16) years of age . . . intended to satisfy or arouse the sexual

       desires of any person.” Id. at 891-92. This court found “that the amendment

       adding the intent language did not ‘materially change the substance of the

       offense’ and did not affect the presentation of [the defendant’s] defense.” Id. at

       892. We reasoned that


               [t]he charge before and after the amendment was possession of
               child pornography, and the essential elements of the crime
               remain unchanged. By adding the intent language, the State
               made the charging information conform to the statutory language
               defining sexual conduct in the context of the possession of child
               pornography statute and essentially increased its burden by
               adding an additional element to be proved by the State.


       Id.


[19]   We find that the rationale in Brown is applicable in the present case. The

       original charging Information clearly indicated that Remling was being charged

       with four Counts of child molesting as Level 1 felonies pursuant to Indiana

       Code section 35-42-4-3(a)(1). The Information stated that Remling “did submit

       to [or perform] other sexual conduct” with A.S. (Appellant’s Conf. App. Vol.

       II, p. 14). The cited statute requires that the defendant “knowingly or

       intentionally” perform or submit to other sexual conduct. I.C. § 35-42-4-3(a).

       By charging that Remling did submit to or perform other sexual conduct under

       this statute, there is a clear inference that Remling did so with the required

       intent. The State’s amendment did not materially change the substance of the


       Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 11 of 27
       offense such as by including additional or different crimes; rather, the

       amendment merely caused the four charges to conform to the statutory

       language and reflected an additional element that the State was already

       statutorily obligated to prove.


[20]   Remling contends that the amendment “eviscerated an ironclad defense to the

       information . . . i.e.[,] Remling’s ability to demand a mistrial due to the State’s

       failure to charge a cognizable offense.” (Appellant’s Br. p. 17). We find no

       merit in this assertion. The original Information (after its first amendment, to

       which Remling did not object) clearly apprised Remling that he was being

       charged with Level 1 felony child molesting for performing or submitting to

       other sexual conduct with A.S. on four separate occasions. The addition of the

       statutory intent language did not change Remling’s ability to defend against

       these child molesting charges. Accordingly, the trial court did not err in

       granting the State’s request to amend the Information after the commencement

       of trial because we find that the change was one of form, rather than substance,

       and it did not prejudice Remling’s substantial rights.


                                             II. Self-Representation

[21]   Remling also claims that the trial court erroneously allowed him to proceed pro

       se for the purpose of closing arguments. Both the Sixth Amendment to the

       United States Constitution and Article 1, Section 13 of the Indiana Constitution

       “guarantee a criminal defendant the right to appointed counsel.” Jones v. State,

       783 N.E.2d 1132, 1138 (Ind. 2003). Implicit in this right is the right to self-

       representation. Drake v. State, 895 N.E.2d 389, 392 (Ind. Ct. App. 2008). Self-

       Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 12 of 27
       representation, however, results in a defendant forfeiting the “many benefits” of

       having the assistance of counsel. Id. Thus, “when a criminal defendant waives

       his right to counsel and elects to proceed pro se, we must decide whether the

       trial court properly determined that the defendant’s waiver was knowing,

       intelligent, and voluntary.” Jones, 783 N.E.2d at 1138. Moreover, “when a

       defendant asserts his or her right to self-representation, the trial court should

       advise the defendant of the ‘dangers and disadvantages of self-representation.’”

       Drake, 895 N.E.2d at 392 (quoting Faretta v. California, 422 U.S. 806, 835

       (1975)).


[22]   While “there are no specific ‘talking points’ when advising a defendant of the

       dangers and disadvantages of proceeding without counsel,” a trial court must

       “come to a ‘considered determination’ that the defendant is making a knowing,

       voluntary, and intelligent waiver of his or her right to counsel.” Id. (quoting

       Poynter v. State, 749 N.E.2d 1122, 1126 (Ind. 2001)). “‘[T]he law indulges every

       reasonable presumption against a waiver of this fundamental right.’” Id.

       (quoting Poynter, 749 N.E.2d at 1126). In determining whether a defendant has

       knowingly, intelligently, and voluntarily waived his or her right to counsel, our

       supreme court has enumerated four factors to consider:


               (1) the extent of the court’s inquiry into the defendant’s decision,
               (2) other evidence in the record that establishes whether the
               defendant understood the dangers and disadvantages of self-
               representation, (3) the background and experience of the
               defendant, and (4) the context of the defendant’s decision to
               proceed pro se.


       Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 13 of 27
       Id. (quoting Poynter, 749 N.E.2d at 1127-28).


[23]   After Remling announced his desire to represent himself for the final leg of his

       trial, the trial court inquired and advised Remling as follows:


               THE COURT: I need to ask why on earth would you want to do
               that?
               [REMLING]: I feel that my defense has been poorly handled.
               THE COURT: Okay, I have to advise you of the perils of self-
               representation.
               [REMLING]: I understand.
               THE COURT: And I assume that your attorney had a bit of a
               conversation with you about the perils of self-representation?
               [REMLING]: A short one, he said that you would explain what
               they are, so let’s hear it.
               THE COURT: Okay, may I presume that you are not an
               attorney?
               [REMLING]: Correct.
               THE COURT: How far did you get in school?
               [REMLING]: I dropped out of high school. I finished a portion
               of my first year in high school and it was choppy during the final
               years. I got my GED diploma and I had dropped out of Ivy Tech
               Community College.
               THE COURT: May I take it then that you do not know the rules
               of evidence?
               [REMLING]: Just refresh, just go ahead, it’s like whatever it is I
               really--
               THE COURT: They’re contained in this book right here, this is
               called the--
               [REMLING]: I’ve never seen that before.
               THE COURT: --2017 Indiana Rules of Court and within that
               there are rules of evidence that [your attorney] is very familiar
               with.
               [REMLING]: Alright.
               THE COURT: And [your attorney] knows what evidence can be
               introduced, what evidence is objectionable, and he knows how to
       Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 14 of 27
        make an objection and I assume that you don’t know how to do
        that and don’t you think that would be an issue for you to
        continue in this trial at this very last--
        [REMLING]: My question is, will I be able to address the jury?
        THE COURT: Mr. Remling, when I’m speaking you’re not, we
        take turns here, you understand? And I presume that you would
        not be able to follow those rules of evidence because you’re not
        familiar with them, isn’t that correct?
        [REMLING]: Correct.
        THE COURT: Okay, what is it you want to tell me, sir?
        [REMLING]: The thing is that I feel that several things have
        been done wrong. It is my understanding that the jury is in
        power in this courtroom being as it is the jury, my question to
        your objections to my evidence as far as relevancy, I believe since
        the jury, the jury makes the decision on guilty or innocent. I
        believe they also should make the decision on relevancy.
        THE COURT: No, those are rules of evidence sir, and I strictly
        control the evidence that’s introduced in the courtroom, that’s
        my job.
        [REMLING]: Are the juries not mediators in this?
        THE COURT: The jury is not, they are not mediators.
        [REMLING]: What power do they hold?
        THE COURT: They are the trier of fact, they make the decision
        with regard to your guilt or they determine the verdict, whether
        it’s guilt[y] or not guilty.
        [REMLING]: Alright, I believe I read in a 2016 manual that’s
        provided in the jailhouse that the jury can decide the law as well,
        it said it in those words somehow.
        THE COURT: Yes.
        [REMLING]: That they decide the law.
        THE COURT: They, they, yes.
        [REMLING]: In what pretense?
        THE COURT: And they will be instructed to that effect.
        [REMLING]: Alright.
        THE COURT: But the [c]ourt controls the admissibility of
        evidence, okay? Do you happen to know the rules of criminal
        trial procedure?

Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 15 of 27
        [REMLING]: No.
        THE COURT: Do you know the elements of the crime with
        which you’ve been charged?
        [REMLING]: Yes, I know the elements.
        THE COURT: Have you ever represented yourself?
        [REMLING]: No, I am very well unexperienced in this matter,
        but I am looking at two options--
        THE COURT: And by that mere fact sir, don’t you think it’s a
        good idea that your experienced criminal defense attorney
        continue to represent you during this trial because my concern is
        sir that if you choose to give a closing statement that you are
        going to continue to try to testify to things that might be
        objectionable and if the deputy prosecutor objects, and I sustain
        it, you’re not going to be able to talk about that. I don’t know
        what you’re wanting to say to the jury.
        [REMLING]: Constitutional right to be informed is being
        stomped on there on the jury’s behalf, isn’t that conceivable?
        THE COURT: Sir, I’m going to control, again, let’s get this
        clear, I’m going to control the admissibility of evidence. The
        evidence is now over. This is just argument from here on out,
        okay. So if you’re wanting to get up there in front of the jury and
        make some sort of statement that the prosecutor objects to and I
        sustain, you’re not going to be able to say that in front of the jury
        and if you continue, if you persist with trying to make those
        arguments or those statements to the jury, then I’m going to have
        to sit you down and stop you, you understand that?
        [REMLING]: Like I said to--
        THE COURT: So I think it’s a really good idea for you to
        reconsider this decision, okay?
        [REMLING]: I motion for another attorney at that point.
        THE COURT: No.
        [REMLING]: No.
        THE COURT: Once I have removed [your attorney] and I
        appoint him as standby counsel, he’s not going to then get to
        come back up there and be your attorney.
        [REMLING]: No, no, no, can I get a different attorney . . . ?
        THE COURT: No, [your attorney] has represented you through

Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 16 of 27
        this entire trial, almost to the absolute end here, so I’m not going
        to allow you to have another attorney.
        [REMLING]: What’s the difference if I appeal the decision?
        ****
        THE COURT: Well you don’t have the right to appeal at this
        particular--
        [REMLING]: If I appeal the decision would I not be able to go
        and get another attorney on the matter?
        THE COURT: Sir, the jury has not rendered a verdict, so you
        have no right to appeal at this particular point in time.
        [REMLING]: I understand what the verdict is going to be at this
        point with the hindrances that are being caused towards my
        account.
        THE COURT: What are those, sir?
        [REMLING]: I am not being able to freely speak my piece.
        Constitutional right, freedom of speech, constitutional right, right
        to be informed, both of those are being slashed in this courtroom.
        THE COURT: You were informed sir and your attorney asked
        for the [c]ourt to discuss with you what your anticipated
        testimony would be, and I explained to you what the [c]ourt was
        going to view as relevant and not relevant, okay? The [c]ourt
        strictly controls the rules of evidence, the admissibility of . . .
        evidence in this courtroom, okay?
        [REMLING]: I think that the jury would find those rules very
        unfair as well as I do.
        THE COURT: Well, they don’t get to make that choice nor do
        you. So sir, you have the absolute right to represent yourself,
        okay? The problem with representing yourself is that you may
        say something that is objectionable okay, do you understand
        that, and that the [c]ourt may not allow, do you understand that?
        ****
        [REMLING]: Yeah, I understand what you say, I understand
        the power that you hold, I understand how I’m a fucking
        wheelchair bound cripple--
        THE COURT: See, there you go sir, you’re not, I’m not going to
        allow you to talk like that in the courtroom. We’re not going to
        have vulgarity in the courtroom, do you understand that? If you

Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 17 of 27
        were to say that in front of the jury, I’d have you removed from
        the courtroom and furthermore if you’re going to become
        agitated during these proceedings, then we’ll have this trial
        without you and I’ll have you seated back there. I can’t have
        anybody become agitated and be disrespectful and lose control in
        the courtroom.
        [REMLING]: Your Honor, I am very well in control at this
        moment and if you were in the position that I’m in, you would
        be just as agitated.
        THE COURT: Sir, you just used a curse word in front of the
        [c]ourt, in front of me, you just used the F word, right?
        [REMLING]: So miniscule.
        THE COURT: That’s a problem. See, there’s another example
        of why you should allow your attorney to continue to represent
        you.
        [REMLING]: I’ll think very carefully as I’m speaking in front of
        the jury, but I still plan on representing myself because you said
        my attorney is skilled, that he’s, what’s the word, it’s his
        profession right, that he’s had experience, he’s experienced, his
        experience is doing me no good.
        THE COURT: You understand again that you’ll be required to
        abide by the same rules of trial procedure and rules of evidence as
        an attorney, you understand that?
        [REMLING]: Yes.
        THE COURT: That you will, failure to make a timely or proper
        objection waives that error for an appeal, do you understand
        that?
        [REMLING]: No.
        THE COURT: Okay, if for example, during closing argument if
        the prosecutor was to say something that was conceivably
        objectionable, and you failed to object to that statement, then you
        waive that for purposes of an appeal, do you understand that?
        [REMLING]: Go ahead.
        THE COURT: Do you understand that?
        [REMLING]: Yeah.
        THE COURT: Okay.
        [REMLING]: This is so interesting, this is the biggest thing I’ve

Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 18 of 27
        ever done in my life.
        THE COURT: And you understand that [your attorney] has a
        hundred jury trials probably under his belt.
        [REMLING]: He explained to me.
        THE COURT: And he has the experience and trial strategy and
        tactics that you do not have.
        [REMLING]: Yes.
        THE COURT: Okay, and you understand the [c]ourt is advising
        you it is not in your best interest that you represent yourself at
        this time?
        [REMLING]: I’m looking at losing or losing is basically what
        you’re saying, but what I’m going for is what I’m going for, like I
        said, his experience is proving no help to me and my
        inexperience is seeming to be my last resort. I’m a trapped
        animal, you’re backing me into a corner and that’s not right. The
        jury is supposed to be mediators and that’s supposed to be where
        they stand between you, the Judge, and the prosecution and me,
        they’re the ones who are supposed to keep me safe. They’re
        supposed to make me feel safe in here and that’s failing because
        the way that you control this court.
        THE COURT: Alright, we’ll note your objection. Do you know
        what you’re facing here if convicted on a [L]evel 1 felony?
        [REMLING]: Yes[.]
        THE COURT: What is that?
        [REMLING]: Life.
        THE COURT: Okay, a [L]evel 1 felony is punishable up to
        [forty] years, minimum time [twenty] years, and a fine of up to
        $10,000, and it has an advisory sentence of [thirty] years, do you
        understand this?
        [REMLING]: Yes.
        THE COURT: Okay, and you know you’re facing four [L]evel 1
        felonies?
        [REMLING]: I’m aware.
        THE COURT: Okay, and you understand the State may have
        an argument if you are found guilty that some of those sentences
        should run consecutively to one another?
        [REMLING]: I understand.

Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 19 of 27
        THE COURT: Okay.
        [REMLING]: Like I said, I’m already losing at this point. This
        is an unorthodox decision as far as [my attorney] is concerned,
        he said that to me back in the holding area, I understand it’s
        unorthodox, I understand it’s like swinging wild would be the
        term I would use.
        THE COURT: And you understand the [c]ourt’s recommending
        that you not do that?
        [REMLING]: I understand.
        THE COURT: That if you think you’ve dug yourself a hole at
        this point, you’re digging it further if you--
        [REMLING]: I’ve not dug myself a hole.
        THE COURT: Okay. You know you have the absolute right to
        be represented by an attorney who has training and experience in
        criminal law, you understand that?
        [REMLING]: Yeah.
        THE COURT: And you’re still requesting the opportunity to
        represent yourself?
        [REMLING]: I asked you if I could not request another
        attorney.
        THE COURT: No, the answer is no to that.
        [REMLING]: So the only other person that could represent me
        at this point would be myself, right?
        THE COURT: Yes, yes.
        [REMLING]: Then yes.
        ****
        [REMLING]: Stay on standby, that’s, that’s what I would say
        but I’m firm in wanting to represent[] myself at this point. Like I
        said, his experience has proven no help to me up to this point.
        I’m fighting for my life and I’ll do anything, anything, to protect
        my freedom.
        THE COURT: Mr. Remling, do you suffer from any mental
        illness?
        [REMLING]: I am diagnosed with [A]sperger’s syndrome and
        autism spectrum disorder . . . .
        THE COURT: And do you think that mental illness prevents
        you from representing yourself or understanding the proceedings

Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 20 of 27
        that have happened so far?
        [REMLING]: No.
        THE COURT: Okay.
        [REMLING’S ATTORNEY]: And Judge, I could speak to that.
        I was aware of that diagnosis throughout my representation of
        Mr. Remling, I’m not a psychologist or a psychiatrist but as part
        of my job I need to determine whether or not I think a defendant
        is competent to stand trial, and from the discussions that
        [Remling] and I have had, as well as his demeanor and his
        testimony here in court, mixed with the education that he has, I
        think that he absolutely knows my role, he knows the [c]ourt’s
        role, he knows the prosecutor’s role and why we’re here, so as far
        as any competency, I’ve never had any questions or concern
        about that. Thank you.
        THE COURT: Thank you, and for the record, you do
        understand what my role is, what I’ve explained to you my role
        is, you may not agree with it, but you understand what my role
        is, correct?
        [REMLING]: Yes, you’re the [j]udge.
        THE COURT: Right, and you understand what the prosecutor’s
        role is, correct?
        [REMLING]: Correct.
        THE COURT: Okay, and you understood what your attorney
        was to assist you with during the course of this trial, correct?
        [REMLING]: Correct.
        THE COURT: And now that you’ve decided that you want to
        represent yourself, you understand what your role is now?
        [REMLING]: Yeah.
        THE COURT: Okay, and you[r] diagnosis would not prevent
        you from understanding any of that and the proceedings that
        have been going on during the last two days?
        [REMLING]: Your Honor, [A]spberger’s syndrome, autism
        spectrum disorder, it’s not a hindrance to my intelligence. I feel
        that, at a point I’m at a loss for words. Like I said, I’m fighting
        for my life and you have no idea how hard it is for me at this
        point. I want to run. I want to fight, not just fight in words, but
        I’m literally like containing myself trying not to swing on

Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 21 of 27
        someone, but you know this is the rest of my life I’m dealing with
        here.
        THE COURT: Well, do you think that you’re going to be able
        to control yourself during closing argument because for you to do
        that, especially in front of--
        [REMLING]: I’ll do the best I can, Your Honor.
        THE COURT: Especially in front of the jury is a security
        concern for the [c]ourt, you understand?
        [REMLING]: I’m not going to go hog wild, I can control my
        physical emotions as far as it goes, I do have a problem with my
        mouth, that is the lack of control I have is primarily with my
        mouth. I may slip up with a curse word here and there, but--
        THE COURT: Well you understand [your attorney] doesn’t
        have a problem with his mouth, he’s in full control?
        [REMLING]: I understand but I’m only human man.
        THE COURT: I understand, but you understand that [your
        attorney] doesn’t have that problem, that impediment and he can
        say what he needs to say to the jury?
        [REMLING]: He’s not, it’s not what he needs to say, it’s what I
        need to say.
        THE COURT: Okay.
        [REMLING]: And that’s being stopped. There is a blockade
        being put in my way in what I need to say. Everyone is stopping
        me from saying what I need to say, and that’s, that’s hurtful, that
        really does hurt. The only thing that can help me is the jury
        hearing me out 100%, no hindrance, no stops, that’s what I think
        would be fair. You said that we’ve had plenty of time to prepare
        for a defense, I only told [my attorney] what I need for my
        defense on Thursday. The prosecution has had over three
        months, I think that’s highly unfair.
        ****
        THE COURT: Alright, we’ll show then that [Remling] will be
        allowed to represent himself, that he’s been advised of the perils
        of self-representation, that he’s indicated that his diagnosis does
        not interfere with his ability to speak or his intelligence, that he
        understands the proceedings, he understands everyone’s role
        here, and he seems oriented as to time and place.

Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 22 of 27
       (Tr. Vol. III, pp. 156-71). The trial court appointed Remling’s attorney to act as

       standby counsel. The trial court directed Remling to be “respectful” while

       delivering his closing argument; to ensure that his statements are just

       arguments, “not evidence”; and to “deal with” the trial court’s ruling on any

       objections by the State “just like every other attorney does.” (Tr. Vol. III, p.

       173).


[24]   Thereafter, Remling addressed the jury as follows:


                Ladies and gentlemen of the jury, I ask you to consider, alright
                the fact of the matter that I’m trying to point out is that there
                were lies distributed to you on the stand. If someone is willing to
                lie about something so miniscule, where else can they go with the
                lie. I understand that the proof is very convincing, but I’m not
                about to lie to you. It is under the [c]ourt’s decision that you not
                know about certain things and they’ll try to object to silence me,
                that’s the whole point to an objection, you stand in the way of
                my freedom being taken from me.[ 2] Now, like I said, there’s
                things they don’t want you to know due to conflict of interest, my
                interest is to get the truth out there and I believe you should
                know. When I was [fourteen] years old I molested my little
                sister. I feel terrible about it. Unfortunately, that statement there
                (inaudible) me. Like I said, I’m not about to lie to you. I wanted
                to get this out sooner, but they wouldn’t let me. This is my
                closing argument to you that this is my life and the reason I’m
                supporting myself here right now and I got rid of [my attorney] is



       2
         Prior to testifying on his own behalf, Remling gave the trial court a preview of the information he wanted
       to share with the jury based on his counsel’s expectation that the trial court would rule it irrelevant. The trial
       court did indeed warn Remling that the majority of his proffered testimony would be deemed irrelevant as it
       pertained to certain outstanding warrants and his conduct during his police interview, none of which had
       been presented to the jury during the State’s case, as well as conversations that A.S./E.S.’s other sister (who
       did not testify) had on social media with an individual who was not involved in this case and which had
       nothing to do with the facts of this case.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017             Page 23 of 27
        because his experience has done me no good. This scares me,
        right here, and that’s exactly the reason why when I was in the
        interrogation room being questioned by [the detective] that I
        behaved in what they would call an irrational manner, but could
        you rationalize it when you’re scared and confused, I could. I
        even tried to attempt suicide on December 11th because I didn’t
        know what to do. On December 12th I managed to get a call out
        to my mother and she answered the phone, that was one of the
        short times that I spoke with her while I was incarcerated. I can’t
        even get a letter back any more. I’m surprised honestly that my
        dad showed up yesterday morning. He took half a day off from
        work. I think it’s wrong that a lot of the things that I want to
        show you are being withheld from you. You have the right to be
        informed. I thought I had the right to freedom of speech, but I’m
        not free to say everything that I want to. I’m not free to show
        you the lies that have been expelled in this courtroom. And like I
        said, if the witness is going to lie, what else could be lied about. I
        mean the simplest matter, we met on Facebook, why couldn’t
        that have been said. I don’t think it matters at this point, just the
        point you know you’re not going to believe me because of the
        evidence, like it said, the burden was on them to prove it. The
        burden you know a lot of people would consider a burden a load,
        some weight you know, I’m not even allowed to carry bags. I
        feel I’ve been misrepresented by [my attorney] and that’s what I
        sat him to the side. I’ve wanted to show you a lot more, a lot
        more, including in my property from the jail I still have a--
        ****
        --picture of my ex-girlfriend . . . holding her son, the son that I
        wanted to be mine.
        ****
        I even have his name tattooed on my ankle . . . . [I]t has no
        relevancy but you know the [c]ourt thought that the lies had no
        relevancy either.
        ****
        Like I said, you know I would believe that the lies show that the
        witnesses can’t be trusted. It would take some doing, but special
        effects can be convincing too, can’t they. I don’t know what else

Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 24 of 27
               to say, all I know is that this is my last course of action. I’m
               innocent and I realized a long time ago that the possibility of me
               winning this is slim to none. I got comfortable with the fact that
               I could be going to prison for the rest of my life just for trying to
               defend myself and this didn’t go anywhere near what I had
               imagined when I was planning my defense. I didn’t even get to
               have any of my evidence thrown out there to you. I was really
               surprised when [E.S.] took the stand and she spat out more lies
               that I could prove to you if I was allowed to, but I’m not allowed
               to, it’s inadmissible. So, with that, I close my statement.


       (Tr. Vol. III, pp. 193-96).


[25]   Remling now argues that even though “the record demonstrates that the trial

       court advised [him] of some of the dangers and pitfalls of proceeding pro se, it is

       clear from the record that Remling did not understand them.” (Appellant’s Br.

       p. 21). In particular, Remling points out that “[h]is closing argument was the

       most prejudicial, damaging evidence against him, and it was he who introduced

       it. This utter lack of knowledge about the prejudicial nature of this evidence

       demonstrates that Remling had no appreciation for the pitfalls of self

       representation.” (Appellant’s Br. p. 22). Remling further insists that he lacked

       the experience, education, and understanding of evidentiary rules and

       courtroom procedure necessary to represent himself. Finally, Remling

       contends that the trial court “ignored the context of [his] frantic request to

       proceed pro se. In short, Remling was desperate, expressing his belief several

       times that he was on the verge of being convicted.” (Appellant’s Br. p. 26).

       Therefore, Remling demands that this court reverse his conviction and remand

       for a new trial.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 25 of 27
[26]   The record in this case establishes that the trial court went to great lengths in

       advising Remling of the dangers of self-representation. The trial court

       determined that Remling had achieved his GED and had some college

       education, and the trial court inquired into Remling’s mental state and his

       understanding of the various roles in the proceeding. Remling assured the court

       that his Asperger’s syndrome was not a hindrance to his intelligence, his ability

       to understand the proceedings, or his ability to deliver a closing argument. The

       trial court advised Remling that Remling’s attorney was well-versed in the rules

       of evidence and trial procedure, and that Remling, who had no knowledge of

       these rules, would be held to the same standard as a licensed attorney. Remling

       repeatedly indicated his understanding of his obligations and the risks of

       releasing his experienced counsel. Despite the trial court’s warnings and

       repetitive strong advisements to allow his attorney complete the trial, Remling

       was adamant in his decision to proceed pro se so that he could personally

       address the jury. The trial court complied with its obligation to warn Remling

       of the pitfalls of self-representation, and once Remling was armed with this

       information, the trial court could not prohibit him from exercising his right to

       represent himself. We find that the trial court’s inquiry and Remling’s

       responses were sufficient to establish that Remling made his decision “with eyes

       open.” Hopper v. State, 957 N.E.2d 613, 618 (Ind. 2011). In other words,

       Remling exercised his right to represent himself (and concurrently waived his

       right to counsel) knowingly, willingly, and voluntarily.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 26 of 27
[27]   We further note that Remling proceeded pro se only to deliver his closing

       argument. The jury was specifically instructed that “[w]hen the evidence is

       completed, the attorneys may make final arguments. These final arguments are

       not evidence. The attorneys are permitted to characterize the evidence, discuss

       the law and attempt to persuade you to a particular verdict. You may accept or

       reject those arguments as you see fit.” (Appellant’s Conf. App. Vol. II, p. 46).

       The trial court also explicitly instructed Remling that his final statement to the

       jury was to consist only of argument in an attempt to persuade the jury, but he

       was not to introduce additional evidence. The fact that Remling did, in fact,

       ignore the trial court by introducing new and unfavorable information is of no

       consequence because jurors are presumed to follow properly-given instructions.

       R.T. v. State, 848 N.E.2d 326, 332 (Ind. Ct. App. 2006), trans. denied.

       Furthermore, the overwhelming admissible evidence of guilt against Remling

       demonstrates that the jury would have convicted him notwithstanding his

       nonsensical closing argument. Accordingly, we find no basis for reversal.


                                             CONCLUSION
[28]   Based on the foregoing, we conclude that the trial court properly allowed the

       State to amend the charging Information after trial had commenced, and

       Remling knowingly, intelligently, and voluntarily waived his right to counsel.


[29]   Affirmed.


[30]   Robb, J. and Pyle, J. concur



       Court of Appeals of Indiana | Memorandum Decision 82A01-1705-CR-1063 | October 26, 2017   Page 27 of 27